NOTE: T11is order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE EMC CORPORATION, DECHO
CORPORATlON, AND IOMEGA CORPORATION,
Petiti0ners.
Misce1laneous Docket No. 100
On Petition for Writ of Mandamus to the United StateS
District C0urt for the Eastern District of Texas in case no.
10-CV-435, Judge Michae1 H. Schneider.
§
ON MOTION
ORDER
Pro Softnet Corp0ration moves to withdraw Mary-
Christine Sungaila as counsel of record for Pr0 Softnet
Corp0ration.

IN RE EMC CORPORATfON 2
Upon consideration thereof
I'r ls OR:oERED THAT:
The motion to withdraw as counsel is granted NeW
counsel should promptly file an entry of appearance as
principal counsel
FOR THE COURT
nEc142n11 131 am H0§ba1y
CC.
Date J an Horbaly
C1erk
Chris R. Ottenwe1ler, Esq.
Matthew B. Lowrie, Esq. F"_ED
Brian W. LaC0rte, Esq. B.3.C0uRTOF APPEALS FOR
Shamita Etienne-Cun1rnings, Esq. * nm FEDERAL C'Rc""T
John M. Desmarais, Esq. I]EC 1 4 2911
Mary-Christine Sungai1a, Esq.
Frederick S. Berretta, Esq.
Matthew D. McGi11, Esq. MNc 
E1izabeth Rogers Brannen, Esq.
C1erk, United States District Court For The Eastern
District Of Texas
S